Name: Council Regulation (EEC) No 2534/79 of 12 November 1979 opening, allocating and providing for the administration of a Community tariff quota for rosin, inclusing 'brais rÃ ©sineux' falling within subheading 38.08 A of the Common Customs Tariff (1980)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 11 . 79 Official Journal of the European Communities No L 290/3 COUNCIL REGULATION (EEC) No 2534/79 of 12 November 1979 opening, allocating and providing for the administration of a Community tariff quota for rosin, including 'brais rÃ ©sineux' falling within subheading 38.08 A of the Common Customs Tariff ( 1980) Whereas 25 % of this total represents 14 796 tonnes ; Whereas, in view of the negligible size of such a quota in comparison with the Community's requirements, a system of utilization should, without derogating from the Community nature of the tariff quota, be provided, based on a single allocation between the Member States ; whereas this allocation should be calculated by the same method as is used to establish a total quota of 25 % of the imports of each Member State from the same third countries ; whereas, in order to safeguard the Community nature of the quota, a share should be allocated to Ireland by levying the same percentage on the share allocated to each of the other Member States ; whereas calculated in such a manner, this allocation should be as set out in Article 2 ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any measure concerning the administration of the shares allocated to that economic union may be carried out by any one of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission, Whereas the production in the Community of rosin falling within subheading 38.08 A of the Common Customs Tariff is currently insufficient to meet the requirements of the processing industries in the Community ; whereas, consequently, Community supplies of products of this type currently depend to a considerable extent on imports from third countries ; Whereas, under Decision No 1 /79 of the Association Council on the application of paragraph 3 of Protocol 10 to the Agreement establishing an Association between the European Economic Community and Greece, the Community may open autonomous tariff quotas for rosin provided that, for the Community as a whole, the annual quotas do not exceed 25 % of the Community's imports from third countries not associ ­ ated with or linked to it by a preferential agreement during the last year for which statistics are available ; whereas the abovementioned Decision is applicable until 31 December 1979 ; whereas the most urgent Community requirements for the products in ques ­ tion should be met immediately on the most favou ­ rable terms ; whereas a nil duty Community tariff quota should therefore be opened within the limits of the above amount, without prejudice to any measures to be adopted following the decision to be taken within the framework of the Association between the EEC and Greece ; Whereas, in 1978 , the imports of rosin from third countries not associated with or linked to the Commu ­ nity by a preferential agreement were as follows : HAS ADOPTED THIS REGULATION : Article 1 During the period 1 January to 31 December 1980 , the Common Customs Tariff duty for rosin including 'brais rÃ ©sineux' falling within subheading 38.08 A shall be totally suspended within the limits of a Community tariff quota of 14 796 tonnes. Article 2 The Community tariff quota referred to in Article 1 shall be allocated as follows among the Member States :tonnes Benelux Denmark Germany France Ireland Italy United Kingdom 12 276 176.3 23 181.2 8 025 0 3 324 12 204 Total 59 186-5 tonnes Benelux Denmark Germany France Ireland Italy United Kingdom 3 068 43 5 794 2 005 6 830 3 050 No L 290/4 Official Journal of the European Communities 17. 11 . 79 Article 5 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 3 1 . Member States shall take all appropriate measures to ensure that importers of the product in question established in their territory have free access to the shares allocated to them. 2. The extent to which a Member State has used up its share shall be determined on the basis of the imports of the product in question entered with the customs authorities for free circulation . Article 4 At the Commission's request, Member States shall inform it of the imports actually charged against their shares. Article 6 This Regulation shall enter into force on I January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 November 1979 . For the Council The President J. GIBBONS